Citation Nr: 0304835	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  94-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from August 1972 to May 1976.

This appeal arises from an August 1997 rating decision of the 
Muskogee, Oklahoma Regional Office (RO).  The case was 
remanded from the Board to the RO in August 2000 for 
additional development of the evidence.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The case was remanded from the Board to the RO in August 
2000 to afford the veteran a VA liver examination.

3.  The veteran was duly scheduled for VA medical 
examinations in July 2001 and February and July 2002 for the 
purpose of obtaining a medical nexus opinion regarding his 
claim.

4.  The veteran did not report for the July 2001, February 
2002 or July 2002 VA medical examinations; the veteran has 
not shown good cause for his failure to report.

5.  As the veteran failed to report for VA examinations which 
were scheduled in conjunction with an original compensation 
claim, this claim shall be rated based on the evidence of 
record.

6.  The evidence of record demonstrates that the veteran 
currently suffers from hepatitis C that is not attributable 
to his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA as part of 
that notice (to include what evidence, if any, will be 
obtained by the claimant, and which evidence, if any, will be 
retrieved by VA).  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). See also Quartuccio v. Principi, 16 
Vet.App. 183 (2002), where the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the duty to notify 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
set forth in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the August 
1997 and January 1998 rating decisions of the evidence needed 
to substantiate his claim.  He was provided an opportunity to 
submit such evidence.  In the September 1998 and October 2002 
statements of the case, the RO notified the veteran of all 
regulations relating to his claim, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  In addition, comprehensive information 
was provided to the veteran in the October 2002 statement of 
the case regarding requirements under the VCAA such as VA's 
duty to notify him about his claim, VA's duty to assist him 
in obtaining evidence for his claim, what the evidence must 
show to establish service connection, what had to be done to 
assist the veteran with his claim, and what information or 
evidence that VA needed from the veteran.  The Board finds 
that the information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 (West 2002) 
in that the veteran was clearly notified of the evidence 
necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, all available VA and private treatment medical 
records have been obtained.  Social Security Administration 
records have been obtained (to include a decision and the 
medical records upon which the decision was made) and 
comprehensive records have been obtained from the veteran's 
last employer (the postal service).  Moreover, the veteran 
was afforded an opportunity to testify at a personal hearing; 
however, his hearing request was withdrawn.  In short, VA has 
fulfilled the duty to assist by aiding the veteran in 
obtaining evidence that relates to his claim.  

The case was remanded from the Board to the RO in August 2000 
to afford the veteran a VA examination to include a medical 
nexus opinion regarding the etiology of hepatitis C.  
Examinations were scheduled in July 2001 and February and 
July 2002.  The veteran, however, failed to report for any of 
the duly scheduled examinations.  

The instant claim of service connection for hepatitis C 
constitutes an original compensation claim.  Significantly, 
it must be noted that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a) (2002).  38 
C.F.R. § 3.655 (2002) provides, in pertinent part, that when 
a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member.

As noted above, three VA medical examinations were scheduled 
in 2001 and 2002.  The veteran failed to report for all of 
these examinations.  An examination was necessary to obtain a 
medical nexus opinion concerning the issue of whether 
hepatitis C is related to the veteran's military service.  
See 38 C.F.R. §§ 3.327(a) and 3.655.  The record reflects 
that good cause for the veteran's failure to report for the 
scheduled examinations has not been demonstrated.  Thus, in 
accordance with 38 C.F.R. § 3.655(b), the Board will decide 
the issue on appeal based on the evidence of record.

In light of the fact that the veteran has failed to report 
for a necessary VA examination, the Board finds that the RO 
has satisfied the duty to assist obligations under the VCAA.  
For these reasons, under the circumstances of this case 
another remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In short, VA has satisfied its duties to inform and assist 
the veteran in this case.  The Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  As 
such, there has been no prejudice to the veteran that would 
require a remand; the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records to include the May 1976 
separation physical examination are silent regarding 
complaints, findings or diagnoses of any liver disability to 
include hepatitis C.

On VA examination in December 1984, there was no enlargement 
of the liver, palpable mass or tenderness.  There were no 
complaints, findings or diagnoses of a liver disability to 
include hepatitis C.

In August 1997, the veteran filed a claim for hepatitis C 
which he related was due to his job as a medical corpsman in 
the service.

Laboratory testing conducted in April 1997 was positive for 
the hepatitis C antibody.

A December 1997 statement from Don Barney, D.O., indicates 
that the veteran had been a patient since April 1997.  The 
veteran had hepatitis C and appeared to have had it for a 
very long time.  The veteran served in the military as a 
medical corpsman.  It was opined that it was entirely 
possible that the veteran contracted hepatitis C by coming 
into contact with infected blood or other body fluids.  

On the October 1998 substantive appeal, the veteran indicated 
that he had come into contact daily with blood and needles 
during service.

A February to March 1998 VA hospital report shows that the 
hepatitis C antibody was reactive.

Numerous additional medical records demonstrate the presence 
of hepatitis C since April 1997.

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

It is the veteran's contention that he currently suffers from 
hepatitis C that is related to his military service.  The 
veteran was a medical corpsman during service.  He alleges 
that he contracted hepatitis C due to the fact that he was 
consistently exposed to blood and medical needles during 
service.  The evidence does not support the veteran's claim.

The service medical records are silent regarding complaints, 
findings or diagnoses of any disability of the liver to 
include hepatitis C.  Hepatitis C was first demonstrated in 
the medical record in 1997, more than 20 years after the 
veteran's separation from service.  Dr. Barney submitted a 
medical report in December 1997.  He indicated that he had 
treated the veteran since April 1997 for disabilities to 
include hepatitis C.  Dr. Barney opined that it was entirely 
possible that the veteran contracted hepatitis C in service 
by coming into contact with infected blood and other body 
fluids.

The language used by Dr. Barney that it was possible that the 
veteran's hepatitis C was contracted during service indicates 
only a possibility, not probability, that hepatitis C is 
related to service.  Considered in its full context, this 
opinion does not support the veteran's claim because it 
expresses a mere possibility and not probability.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative);  Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection);  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).

In short, there is no competent medical evidence to establish 
an etiologic link between hepatitis C and the veteran's 
military service.  In fact, the only evidence that would 
support the veteran's claim that he currently suffers from 
hepatitis C that is related to service is found in the 
veteran's statements; however, lay evidence is inadequate to 
establish a medical diagnosis or medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for hepatitis C.  


ORDER

Entitlement to service connection for hepatitis C is denied.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

